DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, identified as encompassing claims 1-7 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as obvious over Tezcan et al. (US 2021/0202789 A1), hereinafter as Tezcan, in view of Lee et al. (US 2017/0324004 A1), hereinafter as Lee

5.	Regarding Claim 1, Tezcan discloses a light-emitting diode structure (see Figs. 23-36, in particular see Figs. 26, 34 and [0211] “LED 10”), comprising:
a GaN nanopyramid (element 32, see [0175] “nanowires core 32 includes an n-doped compound semiconductor material such as III-nitride compound semiconductor material, for example n-doped gallium nitride”) above a substrate (element 22, see [0165] “support substrate 22”); and
an InGaN active layer (element 34, see [0177] “The active shell 34 includes at least one semiconductor material that emits light upon application of a suitable electrical bias … indium gallium nitride”) over the GaN nanopyramid.
Tezcan does not appear to explicitly disclose a truncated nanopyramid.
Lee discloses a GaN truncated nanopyramid (see Figs. 8-9 GaN truncated nanopyramid element 115, see [0059] “The first conductivity type semiconductor 115 may include a compound semiconductor of Group III-V elements which is doped with the first conductive dopant, for example, at least one or more of GaN”, [0082] “hexagonal pyramid shape of which a vertex portion is cut horizontally”, [0083] “first conductivity type semiconductor 115B” ).
	The truncation of the GaN nanopyramid of Lee is incorporated as a truncated shape of the GaN nanopyramid of Tezcan.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a GaN truncated nanopyramid as taught by Lee as a GaN truncated nanopyramid of Tezcan because the combination allows an emitting surface to have a flat portion of a hexagonal pyramid shape to effect a light-emitting profile as desired (see Lee Figs. 8-9 and [0082]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known GaN nanopyramid shape in a similar device for another for which the shape options are provided as selectable alternatives (see Lee Figs. 3-10).

6.	Regarding Claim 5, Tezcan and Lee disclose the light-emitting diode structure of claim 1, further comprising:
a cladding layer (element 36, see [0181] “second conductivity type semiconductor material layer 36”) over the InGaN active layer, the cladding layer comprising gallium and nitrogen (see [0182] “the second conductivity type semiconductor material layer 36 can include p-doped … GaN”).

7.	Regarding Claim 6, Tezcan and Lee disclose the light-emitting diode structure of claim 5, wherein the GaN truncated nanopyramid is N-type, and the cladding layer is P-type (see [0182] “the nanowires cores 32 can include n-doped GaN, and the second conductivity type semiconductor material layer 36 can include p-doped InGaN or GaN”).



8.	Regarding Claim 7, Tezcan and Lee disclose the light-emitting diode structure of claim 1, wherein the substrate is a silicon substrate or a sapphire substrate (see [0165] “The support substrate 22 can include a single crystalline material such as… Si … the support substrate 22 can include sapphire (i.e., single crystalline aluminum oxide)”).

9.	Claim 2 is rejected under 35 U.S.C. 103 as obvious over Tezcan et al. (US 2021/0202789 A1), hereinafter as Tezcan, in view of Lee et al. (US 2017/0324004 A1), hereinafter as Lee, in view of Ciechonski et al. (US 2018/0277713 A1), hereinafter as Ciechonski.

10.	Regarding Claim 2, Tezcan and Lee disclose the light-emitting diode structure of claim 1, wherein light-emitting diode structure is a red-emitting diode structure (see [0177] “The active shell may emit any color light, such as blue, green or red light” selected as red).
	Tezcan and Lee do not appear to explicitly disclose the InGaN active layer is an approximately In0.5Ga0.5N material layer.
	Ciechonski discloses the InGaN active layer is an approximately In0.5Ga0.5N material layer (see [0080] “red light … the light emitting (i.e., quantum well) gallium nitride layer may have the following formula: InxGa1-xN, where 0.4≤x≤0.6, such as where 0.45≤x≤0.55”).
	The specific InGaN active layer material as taught by Ciechonski is incorporated as a specific InGaN active layer material of Tezcan.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the InGaN active layer is an approximately In0.5Ga0.5N material layer as taught by Ciechonski as the InGaN active layer is an approximately In0.5Ga0.5N material layer of Tezcan and Lee because the combination allows for the light emitting layer to emit a red light upon application of an electrical bias (see Ciechonski [0080]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known red light-emitting InGaN material layer for another in a similar device to obtain predictable results (see Ciechonski [0080]).

11.	Claim 3 is rejected under 35 U.S.C. 103 as obvious over Tezcan et al. (US 2021/0202789 A1), hereinafter as Tezcan, in view of Lee et al. (US 2017/0324004 A1), hereinafter as Lee, in view of Guo (US 2020/0135974 A1), hereinafter as Guo.

12.	Regarding Claim 3, Tezcan and Lee disclose the light-emitting diode structure of claim 1, wherein the light-emitting diode structure is a green-emitting diode structure (see [0177] “The active shell may emit any color light, such as blue, green or red light” selected as green).
	Tezcan and Lee do not appear to explicitly disclose the InGaN active layer is an approximately In0.35Ga0.65N material layer.
Guo discloses the InGaN active layer is an approximately In0.35Ga0.65N material layer (see [0029] “InxGa1-xN … 0.3 to 0.5 for green and yellow green)”).
	The specific InGaN active layer material as taught by Guo is incorporated as a specific InGaN active layer material of Tezcan.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the InGaN active layer is an approximately In0.35Ga0.65N material layer as taught by Guo as the InGaN active layer is an approximately In0.35Ga0.65N material layer of Tezcan and Lee because the combination allows for the light emitting layer to emit a green light upon application of an electrical bias (see Guo [0029]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known green light-emitting InGaN material layer for another in a similar device to obtain predictable results (see Guo [0029]).

13.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Tezcan et al. (US 2021/0202789 A1), hereinafter as Tezcan, in view of Lee et al. (US 2017/0324004 A1), hereinafter as Lee, in view of Wu et al. (US 2021/0408326 A1), hereinafter as Wu

14.	Regarding Claim 4, Tezcan and Lee disclose the light-emitting diode structure of claim 1, wherein the light-emitting diode structure is a blue-emitting diode structure (see [0177] “The active shell may emit any color light, such as blue, green or red light” selected as blue).
	Tezcan and Lee do not appear to explicitly disclose the InGaN active layer is an approximately In0.2Ga0.8N material layer.
	Wu discloses the InGaN active layer is an approximately In0.2Ga0.8N material layer (see Wu [0153] “In0.2Ga0.8N/GaN to emit blue light”).
The specific InGaN active layer material as taught by Wu is incorporated as a specific InGaN active layer material of Tezcan.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the InGaN active layer is an approximately In0.2Ga0.8N material layer as taught by Wu as the InGaN active layer is an approximately In0.2Ga0.8N material layer of Tezcan and Lee because the combination allows for the light emitting layer to emit a blue light upon application of an electrical bias (see Wu [0153]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known blue light-emitting InGaN material layer for another in a similar device to obtain predictable results (see Wu [0153]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818